DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
3.	As directed by the amendment: claim 2 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 2-7 are presently pending in this application.
Claim Objections
4.	In light of Applicant's Amendment of 04/19/2021, the objection to claims 2-7
set forth in the Office Action of 01/19/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 2, the limitation “a toroidal inductor that directly encircles an outer surface of an inlet of the shroud and at least a portion of the impeller” is not supported in the specification so as to convey to one skilled in the art that the inventor had possession of the claimed invention. As discussed by the Applicant, “By surrounding the shroud 16, the inductor 22 makes good use of the available space around the shroud 16. Moreover, the inner diameter of the inductor 22 is smaller than the outer diameter of the impeller 15. As a result, the inductor 22 surrounds the shroud 16 whilst remaining radially compact” (see Paragraph [0021]). Certainly, the specification does not adequately set forth substantial material structural components or set of steps describing as how this inductor directly encircles an outer surface of an inlet of the shroud and at least a portion of the impeller. In addition, it should be noted that the language in the specification and the claims should be the same in order to satisfy the written description requirement.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claim 2  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Souza (Patent No.: US 3,894,266) in view of Fortune (Patent No.: 5,888,261).
With respect to claim 2 
Souza discloses a toroidal ferrite core 44 of the step up voltage transformer 32 which coaxially surrounds the duct 13 (see column 3 lines 45-50). Souza, in column 2 lines 55-50, especially teaches that air, which is typically used as the coolant fluid, is forced through the duct by means of a motorized fan 25 disposed in the duct 13 upstream of the socket 15. Further, in column 4 lines 40-45, Souza notes that said means for causing a fluid to pass through said duct is a motorized fan for causing air to pass through said duct. In addition, in Abstract, Souza expressly states that a toroidal transformer is coaxially mounted of and surrounding the air duct.
Furthermore, with respect to annotated Figure 1, Souza evidently illustrates as how the toroidal ferrite core 44 is coaxially surrounding the duct 13, and thus, this toroidal ferrite core 44 directly and/or indirectly encircles an outer surface of the inlet of the motorized fan 25. 
Most importantly, however, is the specific arrangement of the toroidal transformer which is surely surrounding motorized fan 25. 



    PNG
    media_image1.png
    535
    637
    media_image1.png
    Greyscale

 
However, Souza is silent as to the structure of the motorized fan.
Nonetheless, it is well-established fact that motorized fans having a rotatable fan or impeller and housing or casing in which this impeller is mounted. This is taught by 
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a motorized fan as the impeller or fan and a shroud which surround and support the fan, as taught by Fortune, to the device of Souza, as part of an obvious combination of known prior art structures, in this case the use of impellers and shrouds in motorized fans, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one of ordinary skill would have been reasonably appraised that the shroud being disposed between the housing H1 and impeller while the toroidal inductor/transformer directly encircles an outer surface of an inlet of the shroud and at least a portion of the impeller, as instantly claimed.

9.	Claim 2  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Perrier et al. (hereinafter “Perrier) (Patent No.: US 4,431,931) in view of Korenev (Pub. No.: US 2004/0084381 A1).
With respect to claim 2
Perrier discloses an assembly comprising a suction fan 15, which generates an axial flow of air entering the sleeve 2, and  hollow shaft , which serves as a housing for the fan 15 and as a ventilation shaft directing the drawn-in air flow which passes through the electronic switching device 14 towards the fan 15 (see column 4 lines 4-16). 



    PNG
    media_image2.png
    528
    688
    media_image2.png
    Greyscale

Further, Perrier, column 1 lines 50-57, especially notes: According to the present invention, there is provided an alternator comprising a fixed armature having a winding and a rotary inductor carried by a hollow shaft adapted to be rotatably driven and defining a housing for at least one accessory associated with said alternator, wherein the hollow shaft is formed by the inner peripheral limb of a yoke having the form of an annulus of U-shaped cross-section. 
However, Perrier does not explicitly disclose a toroidal inductor that surrounds an outer surface of an inlet to the shroud. 

    PNG
    media_image3.png
    754
    576
    media_image3.png
    Greyscale

Nevertheless, Korenev evidently demonstrates as how a flow tube 152 is being surrounded by a plurality of toroidal inductors 160 (see Paragraph [0040]). As best seen in FIGS. 5 and 6, the flow tube 152 and inductors 160 are coaxially aligned along an axis A. Clearly, the outer surface of the flow tube 152 is being encircled by the plurality of toroidal inductors 160.  
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using toroidal inductors which are surrounding the tube, as taught by Korenev, to the assembly of Perrier, in order to provide an improved processing system, as motivated by Korenev in Paragraph [0007].
.

10.	Claim 2  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Ions (Pub. No.: GB2467969) in view of Ikegawa (Pub. No.: JP2011202594).
With respect to claim 2
Ions discloses a compressor incorporating the bearing support. In particular, Figure 4 illustrates a compressor 20 in which the bearing support 1 forms an integral part of diffuser 22 (see page 10 lines 25-28). As presented immediately below, the compressor 20 comprises a rotor 21 which is rotatably mounted to the diffuser 22. 

    PNG
    media_image4.png
    514
    690
    media_image4.png
    Greyscale

The rotor 21 comprises a shaft 23 to which are secured an impeller 24 and a bearing cartridge 25. The bearing cartridge 25 comprises a pair of spaced bearings 26 preloaded by a spring 27 and surrounded by a sleeve 28. The diffuser 22 comprises a hub 29 around which a plurality of vanes 30 are circumferentially spaced. The hub 29 serves as the body 2 of a bearing support I and includes a central bore 3 (see page 11 lines 1-10). Specifically, Ions’ structure utilizes operation principles of a shrouded impeller. Certainly, as best seen in annotated Figure 4, Ions evidently demonstrates as how the diffuser 22 is arranged such that it covers the impeller 24. Clearly, Ions, disclosing this diffuser 22, specifically teaches a shroud covering/surrounding/encircling the impeller. 
Ions does not explicitly disclose an inductor. However, the use of inductors in rotating systems is notoriously well known in the art. Ikegawa in the same field of endeavor teaches a water pump 1 comprising an impeller 40 which is fixed to one end of the inductor 30.
As displayed in annotated Figures 1 and 2 below, Ikegawa evidently illustrates that the inductor 30 is of general toroidal or doughnut configuration. Furthermore, Ikegawa successfully exhibits an impeller 40 that is fixedly mounted on one end of the inductor 30 and that rotates coaxially, and an inductor 30 that is disposed on the other end of the inductor 30 (see Solution).
Consequently, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using an inductor which is surrounding the impeller, as taught by Ikegawa, to the device of Ions, in order to reduce the impeller in size and manufacturing cost, as motivated by Ikegawa at page 1.
.


    PNG
    media_image5.png
    527
    636
    media_image5.png
    Greyscale
 	
11.	Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Palloch (Patent No.: US 3,885,175) in view of Souza, as evidenced by Fortune.
Regarding claims 2 and 7, Palloch discloses a fan or impeller which is mounted on shaft 7 in the vicinity of one end, said fan serving to force cooling air through the motor 
With reference to annotated Figure 1 again, Palloch surely exhibits as how the shroud, which is defined by the housing 14, is covering the fan/impeller 13 and disposed between the impeller 13 and main housing H1, as instantly claimed. 

    PNG
    media_image6.png
    516
    787
    media_image6.png
    Greyscale

Further, Palloch especially notes that the housing 14 for the fan 13 is axially extended cylindrically outward to accommodate a ring-core transformer in the annular coaxially with respect to motor 1 and clutch and brake element 2. All ring-core transformers can also be fastened in place in another suitable fashion than with casting resin 39 (see column 4 lines 34-40).  
Palloch, in column 4 lines 40-49, also details: In all sample embodiments, the ring-core transformers are practically mounted in spaces that are already provided by the design of the motor 1 or clutch and brake element 2, so that the space required in control panel 35 is freed, thus leading to a desirable reduction of the size of the control panel. In addition, all ring-core transformers can be cooled well, a thin which is possible in control panel 35 only by having correspondingly large surfaces and correspondingly extensive use of space. 
 Palloch does not explicitly disclose that the ring-shaped transformer or toroidal inductor 36 encircle the shroud.
Nonetheless, Souza exhibits another toroidal transformer which is surrounding a motorized fan. In particular, Souza explicitly teaches as how a toroidal ferrite core 44 of the step up voltage transformer 32 coaxially surrounds the duct 13 (see column 3 lines 45-50). Further, in column 4 lines 40-45, Souza states said means for causing a fluid to pass through said duct is a motorized fan for causing air to pass through said duct. Most importantly, however, is the specific arrangement of the toroidal transformer which is 
Furthermore, it should be noted that it is well-established fact that motorized fans having a rotatable fan or impeller and housing or casing in which this impeller is mounted. This is evidenced by Fortune which discloses another motorized fan stricture and describes in column 3 lines 15-25 and column 6 lines 3-13 as how motorized fan 43 is being supported within the housing 38 and including a set of impeller blades 44. 
Thus modified, one of ordinary skill would have been reasonably appraised to further directly encircle an outer surface of an inlet of the shroud and at least a portion of the impeller, as instantly claimed.
With specific regard to the limitation “the inductor is exposed to an airflow generated by or acting upon the impeller”, as stated in claim 7, Palloch, in column 4 lines 1-12, expressly states: If the outer cylindrical part 41 is eliminated, the ventilation of ring-core transformer 36 by the cooling air provided by fan 13 is better than when cylindrical part 41 is present. 
Regarding claim 3, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. 
Additionally, as shown immediately below, Palloch undoubtedly demonstrates that an inner diameter of the inductor is smaller than outer diameter of the impeller. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
Therefore, once modified with toroidal inductor surrounding the shroud, as taught by Souza, one of ordinary skill in the art would surely recognize that the inner diameter of the inductor is being smaller than outer diameter of the impeller, as instantly claimed.
Regarding claim 4, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. Additionally, Palloch successfully illustrates the motor consists primarily of a cylindrical stator housing 3, with bearing plates 4 and 5 attached to both ends of connecting through bolts 6 with mounted by means of the ball bearings 8 and 9 in the housing 3 (see column 2 lines 50-65). Essentially, Palloch’s turbomachine is designed such the impeller 13 is arranged between the bearing assembly BA, which is consisting of the bearing plates 4 and 5 and the ball bearings 8 and 9, and the toroidal inductor 36. Palloch, in column 2 lines 50-65, then goes on to describe how a rotor lamination bundle 10 is mounted coaxially on the shaft 7. However, 
Regarding claim 5, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. Additionally, as best seen annotated Figure 1 above, Palloch evidently illustrates the shroud or housing 14 is mounted to the bearing assembly BA, as instantly claimed.

Regarding claim 6, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. Additionally, Palloch specially notes that the stator winding 11 and a stator laminations bundle 12 are mounted concentrically with respect to the rotor laminations (see column 2 lines 55-65). 
More specifically, Palloch further teaches: The cooling air first passes over ring-core transformer 36 before it is guided through axial cooling channels 42 in motor 1 to the stator lamination bundle 12 and the stator winding 11, then through axial cooling channels in the clutch and brake element 2 and openings 20' provided in bearing plate 20 to leave elements 1 and 2. 
Furthermore, Palloch presents another embodiment, wherein a control panel 35 is attached to the motor housing, as shown in annotated Figure 2 below. Especially, Palloch further states that the connecting leads for the ring-core transformers can be installed in a convenient manner inside the motor housing, connecting terminal box 48 or externally by means of wires to terminal box 48 and control panel. 



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a control panel as the circuit board, as taught by Palloch in the second embodiment, to the device of Palloch/ Souza, as part of an obvious combination of known prior art structures, in this case the use of circuit boards in motor driven systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
 	
Thus modified, one skilled in the art would have been reasonably appraised that the stator assembly would be further located between the circuit board and the inductor, as instantly claimed.
Response to Arguments
12. 	Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
With respect to the combination of Souza and Fortune, Applicants argue that “even assuming, arguendo, that duct 13 can be considered a shroud that is part of the turbomachine, as shown in FIG. 1 of Souza (reproduced below) the toroidal ferrite core 44 of Souza is not disposed in the motor such that it "directly encircles an outer surface of an inlet of the shroud" as required by claim 2” (see Applicants’ Remarks at page 4, last paragraph). In particular, Applicants argue that, because “the supposed toroidal ferrite core 44 of Souza in instead disposed centrally in the device away from any inlets associated with the motor 25” (see Applicants’ Remarks at page 3, last paragraph), and because, “Fortune fails to make up for the above noted deficiencies of Souza and is not cited by the Office Action for that purpose” (see Applicants’ Remarks at page 5, first paragraph), the Applicants disagree with the combinations of the references in arriving at the claimed invention. Applicants’ attention is drawn to the fact that the claim 2 merely recites: “a toroidal inductor that directly encircles an outer surface of an inlet of the shroud and at least a portion of the impeller”. There is no specific structure claimed or otherwise disclosed by Applicants which requires the inductor being arranged to the airflow generated by or acting upon the impeller and/or being located between the stator assembly and the impeller. The fact that Applicants' "toroidal inductor" may or may not be different than that disclosed by Souza and Fortune does not discredit the " toroidal inductor", disclosed by Souza and Fortune, absent claim limitation that require a narrower interpretation. Further, it is not abundantly clear what exactly the “at least portion of the impeller”, which is directly encircled by the toroidal inductor, in the instant invention is. By surrounding the shroud 16, the inductor 22 makes good use of the available space around the shroud 16. Moreover, the inner diameter of the inductor 22 is smaller than the outer diameter of the impeller 15. As a result, the inductor 22 surrounds the shroud 16 whilst remaining radially compact” (see Paragraph [0021]). Turning to Fig. 1 of the application, the drawings show as how the inductor 22 surrounds the shroud 16. Clearly, the specification does not provide a determination of the at least a portion of the impeller which is being directly encircled by the toroidal inductor.
Still further, the Examiner also notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. Still further, although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Moreover, as best seen in annotated Figure 1 above, Souza explicitly teaches that the toroidal transformer 44 is being coaxially disposed with respect to the motorized fan 25 as well as coaxially surrounds the duct 13. In fact, Souza evidently demonstrates that this toroidal transformer is coaxially extending and directly and/or indirectly surrounds the motorized fan 25 as well as an outer surface of an inlet of the shroud, as instantly claimed. In addition, as stated in Abstract, Souza explicitly teaches that, the step up transformer or toroidal transformer is being embedded in a dielectric potting material 47 forming an integral portion. As such, this integral portion, which is including the toroidal transformer, is surely directly encircling any portion or at least a portion of the motorized fan 25.
With respect to the combination of Perrier in view of Korenev, Applicants argue that since “Perrier fails to disclose “a toroidal inductor that surrounds an outer surface of an inlet of the shroud” (see Applicants’ Remarks at page 6, first paragraph), and “Korenev fails to teach or suggest a toroidal inductor that also directly encircles at least “a portion of the impeller””, and thus, “neither Perrier nor Korenev, either alone or in combination, teach or suggest each every feature of independent claim 2” (see Applicants’ Remarks at page 6, last paragraph).
Nevertheless, Perrier explicitly teaches that the rotary inductor is being carried by a hollow shaft (see column 1 lines 50-55) while Korenev obviously provides evidence as how toroidal inductors can be arranged with respect to the hollow tube. Likewise, it should be noted that Korenev reference was brought specifically for the purpose of showing how the toroidal inductors are arranged around the hollow tube. Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using toroidal inductors which are surrounding the tube, as taught by Korenev, to the assembly of Perrier, in order to provide an improved processing system, as motivated by Korenev in Paragraph [0007]. Thus, as detailed above, one of ordinary skill would surely recognize that the toroidal inductor would be further directly encircling an outer surface of an inlet of the shroud, which is defined by hollow shaft, and at least a portion of the impeller 15, as instantly claimed.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Also, it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the 
With respect to the combination of Ions in view of Ikegawa, Applicants argue that, because “the Office Action is unable to point to any specific element of Ions that teaches or suggests the recited “shroud,” of claim 2. The Office Action attempts to cure this deficiency by merely stating that “[s]pecifally, Ions structure utilizes operation principles of a shrouded impeller.”( see Applicants’ Remarks at page 7, second paragraph), and because” Ikegawa fails to make up for above noted deficiency of Ions and is not cited by the Office for that purpose” (see Applicants’ Remarks at page 7, last paragraph), and thus, “neither Ions nor Ikegawa, either alone or in combination, teach or suggest each and every feature of independent claim 2” (see Applicants’ Remarks at page 7, last paragraph & page 8, first paragraph). Nonetheless, Ion expressly states that the diffuser 22 comprises a hub around which a plurality of vanes are circumferentially spaced. Certainly, Ion, disclosing the diffuser 22, specifically teaches a covering portion that is being designed and/or arranged and/or function as a shroud covering an impeller 24.  
Further, Applicant’s' attention is drawn to the fact that Ikegawa reference was brought specifically for the purpose of showing how the impeller assembly 40 is fixedly mounted on one end of the inductor 30 and rotates coaxially, and is disposed on the other 
Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).Therefore, this argument is not persuasive and rejection is proper.
With respect to the combination of Palloch in view of Souza, as evidenced by Fortune, Applicants continue to argue that “such a modification would render the transformer unusable and inoperable, and thus the combination fails to establish a prima facie case of obviousness.” (see Applicants’ Remarks at page 9, first paragraph).
Specifically, Applicants argue that since “the supposed toroidal inductor 35 of Palloch is disposed in front of the impeller (with respect to the direction of airflow)” (see Applicants’ Remarks at page 8, last paragraph), and thus,” cannot be said to directly encircle a portion of the impeller” (see Applicants’ Remarks at page 8, last paragraph). 
Nevertheless, as stated above in the analysis for the independent claim 2, Palloch evidently illustrates as how the housing 14 functions as a shroud for the fan/impeller 13 while is being attached to the main housing H1 as well as arranged between the impeller and the main housing H1. Palloch then goes on to describe other embodiments, wherein all ring-core transformers 36 to 43 are mounted coaxially with respect to motor 1 and clutch and brake element 2. All ring-core transformers can also be fastened in place in another suitable fashion than with casting resin 39 (see column 4 lines 34-40).

Then, turning to Fig. 1 of the application, the drawings show only as how the inductor 22 surrounds the shroud 16, but not that “directly encircle at least a portion of the impeller”.
Applicants further assert that “the proposed combination fails to appreciate that such a modification of Palloch would leave the ring-core transformer floating in space and affixed to nothing” (see Applicants’ Remarks at page 9, first paragraph). Applicants continue to argue that, because “with the combination of Souza, proposes removing the ring-core transformer from inside the housing, where it is affixed to the housing using resin, to having the transformer floating on the outside of the housing affixed to nothing”, the Applicants disagree with the combination of the references in arriving at the claimed invention.
Nonetheless, it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871,881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[l]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."); MPEP 2145(111). Further, it should be noted that “[tjhe prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because 
Moreover, as detailed above in the analysis for the independent claim 2, Souza evidently demonstrates as how the toroidal ferrite core 44 is coaxially surrounding the duct 13 as well as directly and/or indirectly surrounding the motorized fan 25. Indeed, Souza’s analysis surely constitutes that the toroidal core is directly or indirectly encircling an outer surface of the inlet to the shroud. Consequently, one of ordinary skill in the art at the time the invention was made would reasonably recognize that the toroidal inductor directly and/or indirectly encircles an outer surface of an inlet of the shroud and at least a portion of the impeller, as instantly claimed.
Clearly, just because Perrier and Korenev and/or Ions and Ikegawa and/or Palloch and/or Souza demonstrate another arrangements of the toroidal inductor not envisioned by Applicants, these do not discredit the toroidal inductors also disclosed by Perrier and Korenev and/or Ions and Ikegawa and/or Palloch and Souza. Obviously, the claim language regarding the inductor is certainly very broad by its nature. Moreover, the Examiner notes that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLauqhlin, 170 USPQ 209 (CCPA 1971). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal 
Regardless of what assumptions Applicant is willing to make, Souza/Fortune and/or Perrier/ Korenev and/or Ions/ Ikegawa and/or Palloch/ Souza explicitly disclose all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
		
/L. P./
Examiner, Art Unit 3746